Citation Nr: 0333425	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-17 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of disability compensation benefits 
was properly created.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from February to 
August 1975 and from July 1979 to February 1999, with service 
in the Texas National Guard between January 1975 and February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that there had been an overpayment of VA disability 
compensation benefits to the veteran.  In February 2002, an 
informal conference was held with a Decision Review Officer 
(DRO), and a decision was then made in the August 2002 
statement of the case that the overpayment had been properly 
created.


FINDINGS OF FACT

1.  A March 2000 rating decision granted entitlement to VA 
disability compensation benefits, effective March 1, 1999.  
The combined disability rating was 20 percent.

2.  As of March 1999, the veteran was also receiving military 
retirement benefits, but VA did not withhold payment of 
disability benefits.  This action created an overpayment.

3.  The veteran explicitly reported his receipt of military 
retirement pay in his March 1999 claim for VA compensation 
benefits.

4.  The veteran was erroneously paid VA disability 
compensation benefits solely due to the RO's failure to 
properly adjust payment of his VA compensation benefits in 
light of his reported receipt of military retirement pay. 

5.  There is no evidence establishing that the veteran had 
any knowledge that he was being overpaid. 


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits was 
not properly created as it was solely the result of VA 
administrative error.  38 U.S.C.A. §§ 5107, 5112, 5304, 5305 
(West 2002); 38 C.F.R. §§ 3.500(b), 3.700, 3.750, 3.751 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  In light of the favorable decision 
contained herein, the Board finds that VA's duties to notify 
and assist the veteran have been fulfilled.  Accordingly, 
additional discussion of the VCAA is not necessary.

In March 1999, the veteran submitted a claim for compensation 
benefits on a VA Form 21-526.  The veteran indicated that he 
was receiving or would be receiving retirement pay from the 
Armed Forces.  He identified the branch of the service as the 
Army, specified the monthly amount of the pay, and indicated 
that his retired status was permanent.

In correspondence to the veteran dated in April 2000, the RO 
informed him that he had been granted service connection 
compensation benefits.  The veteran was informed of the rates 
at which he was entitled to payment.  A Report of Contact 
dated in January 2001 reflects that the veteran contacted VA 
to state there had not been an adjustment in his VA benefits 
in light of his receipt of retired pay.  In November 2001, 
the RO contacted an individual at the Defense Accounting and 
Finance Service (DFAS) and was informed that they started 
adjusting the veteran's retired pay effective April 2000.  In 
a November 2001 letter, the RO proposed retroactively 
reducing the veteran's compensation benefits, effective April 
1999 to April 2000, because his military retirement pay had 
not been reduced by the amount of his disability benefits for 
that time period.  In support of his appeal, the veteran 
argues that VA was completely at fault in creating this 
overpayment by virtue of an administrative error.  He states 
that he is being held accountable for VA's error; he assumed 
that if VA was sending him a check, he was entitled to that 
money.

A veteran is prohibited from receiving military retirement 
pay concurrently with benefits payable under laws 
administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. 
§§ 3.700, 3.750 (a-c), 3.751.

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of VA 
pension, compensation, or dependency and indemnity 
compensation benefits for a payee by reason of an act of 
commission of omission by a payee, or with the payee's 
knowledge, is the effective date of the award or day 
preceding the act, whichever is later, but not prior to the 
date entitlement ceased.  The effective date of a reduction 
or discontinuance of VA pension, compensation, or dependency 
and indemnity compensation benefits for a payee or dependent 
by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 
38 C.F.R. § 3.500 (b)(1), (2).  The United States Court of 
Appeals for Veterans Claims (Court) has noted that, 
"[s]tated another way, when an overpayment has been made by 
reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment debt owed to VA from the recipient of 
the erroneous award."  Erickson v. West, 13 Vet. App. 495, 
499 (2000).  Thus, the initial question presented on appeal 
in this case is whether the overpayment at issue was due 
solely to error on the part of VA.

The Board notes that, generally, the term VA administrative 
error applies to an erroneous compensation award based solely 
on administrative error or error in judgment.  Sole 
administrative error is an error in which the veteran neither 
had knowledge of nor should have been aware of an erroneous 
award.  Further, neither the veteran's actions nor his or her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10).


Based on a thorough review of the record, the Board finds 
that the evidence shows that the veteran's overpayment was 
created due to VA administrative error.  The veteran was 
concurrently paid VA compensation benefits and military 
retirement pay.  The RO clearly had the opportunity to 
prevent the overpayment by taking the appropriate action upon 
the veteran's March 1999 claim for benefits, on which he 
reported that he was in receipt of military retirement pay.  
The RO failed to either adjust payment of the veteran's VA 
compensation benefits or to treat the veteran's application 
as a request of waiver of a portion of his military 
retirement pay in accordance with 38 C.F.R. § 3.750(c).  Its 
failure to do so constitutes error.  

The evidence does not tend to show that the erroneous payment 
was made with the veteran's knowledge or that he should have 
been aware of it.  The veteran satisfied all of his duties 
and required actions, and neither his actions nor his failure 
to act contributed to the erroneous payment.  He withheld no 
information.  In fact, he informed the RO of the amount of 
his military retirement pay on his original claim for VA 
benefits, and he even brought the issue to the RO's attention 
in January 2001 by telephoning the RO and stating that his 
benefits had not been reduced.  

The Board notes that when the veteran was informed by a 
letter dated in April 2000 that his claim had been granted 
and he was entitled to a 20 percent disability rating dating 
from March 1999, VA Form 21-8764 was enclosed.  This form 
contained general information regarding entitlement to VA 
disability benefits, including the fact that payment "may" 
be affected by certain circumstances, such as the receipt of 
Armed Services retirement pay.  However, in Erickson, the 
Court overturned the Board's finding that the veteran was at 
least partially at fault in creating the overpayment in that 
case based on his receipt of VA Form 21-8764.  The Court 
noted that the form contained a great deal of irrelevant 
information and also merely stated that compensation payments 
may be affected in certain circumstances (such as receipt of 
military retirement pay in this case).  Erickson, 13 Vet. 
App. at 499-500.  This statement of "general policy" does 
not plainly inform the veteran what action he should take in 
such circumstances (other than notifying VA), and, in any 
event, did not suggest that the veteran should return his 
checks to VA.  Id.  Thus, the Board must find that the 
veteran did not have actual knowledge of the erroneous 
payment. 

Upon application of 38 C.F.R. § 3.500(b)(2), the effective 
date of the discontinuance of the concurrent payment of the 
veteran's VA compensation benefits is the date of the last 
such payment to him.  Therefore, the Board finds that the 
overpayment of VA disability compensation benefits was not 
properly created in the circumstances of this case.  As the 
overpayment of VA disability compensation benefits was not 
properly created, there is no overpayment which would be 
subject to recovery by VA. 


ORDER

As the overpayment of disability compensation benefits was 
not properly created, the benefit sought on appeal is 
granted. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



